EXHIBIT 10.5

Amendment No. 1

to

Split-Dollar Agreement

Ronald L. Turner

This Amendment, dated October 25, 2006, amends certain provisions of the
Split-Dollar Agreement dated as of January 25, 2002 and memorialized in an
instrument executed July 6, 2002 (“Agreement”), between Ceridian Corporation
(the “Company”) and Ronald L. Turner (“Executive”) to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the regulations issued thereunder.

Unless otherwise defined herein, capitalized terms used in this Amendment have
the meanings given to them in the Agreement.  In consideration of the material
promises and obligations contained in the Agreement as modified by this
Amendment, Executive and the Company agree to amend the Agreement as follows:


1.             SECTION 8 IS AMENDED EFFECTIVE JANUARY 1, 2005 BY ADDING A NEW
SECTION 8(D) TO READ AS FOLLOWS:

“(d)         Termination of Employment.  Executive will be treated as
terminating employment with the Company if (i) his employment relationship is
severed with the Company and all persons with whom the Company would be
considered a single employer under Section 414(b) or 414(c) of the Code
(“affiliates”) provided such termination constitutes a “separation from service”
within the meaning of Section 409A of the Code, or (ii) he experiences a change
in employment status with the Company and its “affiliates” that constitutes a
“separation from service” within the meaning of Section 409A of the Code.”


2.             SECTION 8 IS AMENDED EFFECTIVE JANUARY 1, 2005, BY ADDING A NEW
SECTION 8(E) TO READ AS FOLLOWS:

“(e)         Six-Month Suspension for Specified Key Employee.  If, upon a
termination of employment Executive is a “specified employee” for purposes of
complying with the requirements of Section 409A(a)(2)(B)(i) of the Code, the
Policy to be transferred under Section 8(b) and any payments due under Section
8(c) (including any tax gross-up payment), will not be transferred or paid to
Executive prior to the first day that immediately follows the date that is six
(6) months after the date of the Executive’s termination of employment (or, if
earlier, upon the Executive’s death) and during such six-month period, the
Company agrees not to take any action or exercise any rights that will cause a
diminution in the value of the Policy.”


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first written above.  Following the effectiveness
of this Amendment, each reference in the Agreement to “this Agreement,”
“hereunder,” “herein,” “hereof,” or words of like impact shall mean and be a
reference to the Agreement as amended by this Amendment.

 

EXECUTIVE

CERIDIAN CORPORATION

 

 

 

 

/s/ Ronald L. Turner

 

By:

/s/ Gary M. Nelson

 

Ronald L. Turner

 

Address:

 

 

 

Name: Gary M. Nelson

 

 

 

Title:   Executive Vice President, Chief

 

Administrative Officer, General Counsel and

 

Corporate Secretary

 

2


--------------------------------------------------------------------------------